On October 28,2010, the Defendant was sentenced for Driving or In Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, a felony, in violation of Section 61-8-401, MCA, sentenced to the Montana Department of Corrections for a period of Thirteen (13) months, followed by a five-year suspended sentence to the Montana Department of Corrections. The Department may place Defendant into an appropriate community-based program, facility, or State correctional institution, with the Court’s recommendation that Defendant complete the WATCh Program. Upon successful completion of the WATCh Program, the remaining portion of the 13-month sentence to the Montana Department of Corrections shall be suspended. Defendant is granted credit for time served prior to sentencing for August 8, 2010-September 14,2010; and October 1,2010-October 28,2010; and upon other terms and conditions set forth in the Judgment and Commitment dated November 1,2010.
On September 24, 2012, upon unopposed Motion from the Lewis & Clark County Attorney’s Office, the Court signed an Amended Judgment and Commitment. The Court added an additional condition of Defendant’s sentence (#19) which provides, "The defendant shall enter and complete the Elkhom Treatment Program as a diversion. The defendant shall follow-up with any Aftercare Programming as recommended by the Elkhom Treatment Program.”
On February 14,2013, the Court revoked the suspended sentence previously imposed on October 28, 2010. The Defendant was sentenced for Driving or In Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol and/or DrugB, a felony, in violation of Section 61-8-401, MCA sentenced to the Montana Department of Corrections tor a period of Five (5) years. The Defendant is granted credit for time served prior to sentencing for January 22, 2013 - February 14, 2013. The Department may place Defendant into an appropriate community-based program, facility, or a State correctional institution, with the Court’s recommendation for placement at the Passages program, followed by a pre-release center program. Should the Defendant be granted an early release, the Court recommends all previously imposed conditions of Defendant’s sentence remain in full force and effect; and other terms and conditions given in the Order Revoking Defendant’s Suspended Sentence and Amended Judgment and Commitment on February 14,2013.
On September26,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter "the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished toproceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, "The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly *114excessive.
DATED this 17th day of October, 2014.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 26th day of September, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.